People v Lewis (2016 NY Slip Op 01864)





People v Lewis


2016 NY Slip Op 01864


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2014-08794
 (Ind. No. 124/13)

[*1]The People of the State of New York, respondent,
vTafari Lewis, appellant.


Arza Feldman, Uniondale, NY (Steven A. Feldman of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered September 16, 2014, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant's omnibus motion which was to suppress physical evidence.
ORDERED that the judgment is affirmed.
The County Court properly denied that branch of the defendant's omnibus motion which was to suppress physical evidence. Contrary to the defendant's contention, the police were entitled to pursue and arrest him after he committed the violation of trespass in their presence (see CPL 140.10[1][a]; People v Caba, 78 AD3d 857, 858; People v Delgado, 4 AD3d 310). Since the pursuit was justified, the defendant's abandonment of his weapon during the pursuit was not precipitated by any illegal police conduct (see People v Martinez, 80 NY2d 444, 448-449; People v Caba, 78 AD3d at 858; People v Woods, 281 AD2d 570, affd 98 NY2d 627).
BALKIN, J.P., ROMAN, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court